Citation Nr: 0608570	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-35 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to November 26, 
2002 for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date prior to November 26, 
2002 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss and tinnitus in June 1994, and so informed the veteran 
by a letter dated in June 1994.

2.  The RO did not reopen the claims for service connection 
for bilateral hearing loss and tinnitus in September 1995, 
and so informed the veteran in September 1995.

3.  The RO informed the veteran in September 1995 that it did 
not accept his statement dated July 31, 1995, as a notice of 
disagreement and that he could appeal that determination.

4.  The veteran did not appeal the RO's decision not to 
accept his statement dated July 31, 1995, as a notice of 
disagreement.

5.  The June 1994 and September 1995 rating decisions and the 
decision not to accept the statement dated July 31, 1995 as a 
notice of disagreement are final.

6.  A second claim to reopen was received on November 26, 
2002, and no earlier.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 26, 
2002 for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).  

2.  The criteria for an effective date prior to November 26, 
2002 for service-connected tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran first filed a claim for service connection in 
November 1993, almost 50 years after his separation from 
service.  By rating decision dated in June 1994, the RO 
denied service connection for bilateral hearing loss, 
tinnitus, and ear disease, to include cholesteatoma.  

In written argument submitted to the Board in March 2006, the 
veteran's representative contends that the original rating 
decision erroneously denied service connection for bilateral 
hearing loss and tinnitus, and that the veteran filed a 
Notice of Disagreement (NOD) as to this determination.  The 
record reflects that the veteran submitted a statement dated 
July 31, 1995, received by the RO in August 1995, in which he 
voiced disagreement with the RO's decision concerning his 
hearing loss claim.  No additional evidence was attached to 
this statement, although it had been previously requested the 
RO.  See August 1994 RO letter.  

Acting on the August 1995 statement submitted by the veteran, 
the RO declined to reopen the claims on the basis that no new 
and material evidence had been submitted since its prior 
denial.  See September 1995 rating decision.  The veteran was 
notified of this decision, informed that his August 1995 
statement had not been considered a NOD, and was advised of 
his right to appeal.  See undated letter with notation 
indicating date of September 15, 1995.  The veteran did not 
thereafter file a timely appeal, and there was no further 
correspondence from him until November 2002.  See 38 U.S.C.A. 
§ 4005(c) (West 1991); 38 C.F.R. § 20.302(a) (1995) (a NOD 
shall be filed with the agency of original jurisdiction (AOJ) 
within one year from the date that the agency mails notice of 
the determination).  An unappealed determination of the AOJ 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2005).

In November 2002, the veteran filed a claim to reopen the 
previously denied claims for service connection for bilateral 
hearing loss and tinnitus.  Service connection for both was 
awarded in May 2003.  The RO assigned an 80 percent 
evaluation for bilateral hearing loss and a 10 percent 
evaluation for tinnitus, both effective the date on which the 
claim was received, November 26, 2002.  The veteran contends, 
however, that he is entitled to an earlier effective date and 
back pay since 1994, as he refuted the June 1994 denial of 
his claim.  See September 2003 NOD.  

Under VA laws and regulations, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date the claim was received, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §3.400(r) (2005).  As 
both the June 1994 and September 1995 rating decisions were 
finally adjudicated, the November 2002 claim was properly 
treated as a claim to reopen.  The law clearly states that 
the effective date of an award based on a claim to reopen 
shall not be earlier than the date the claim was received, or 
the date entitlement arose, whichever is later.  As such, the 
Board finds that an effective date prior to November 26, 2002 
for service-connected bilateral hearing loss and tinnitus is 
not warranted.

The RO notified the veteran in 1995 that it did not accept 
his statement, received on August 3, 1995, as a notice of 
disagreement (NOD) and specifically informed him that he 
could appeal this decision not to accept his statement as an 
NOD.  The veteran did not appeal the RO's decision not to 
accept his statement as an NOD.  Consequently, that 
determination by the RO is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 19.34 (1995) (determination by RO concerning 
timeliness of NOD is an appealable issue).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103(2005).  

The veteran's appeal originates from a May 2003 rating 
decision that granted service connection for bilateral 
hearing loss and tinnitus.  Prior to the issuance of this 
decision, the veteran was advised of the necessary evidence 
to substantiate his claim, including the need for new and 
material evidence to reopen his previously denied claims; and 
that the RO would assist him in obtaining additional 
information and evidence.  See December 2002 RO letter.  
After filing a NOD in September 2003 regarding the effective 
date of the grant and electing to have a decision review 
officer (DRO) review his claims, the veteran was thereafter 
informed of the responsibilities on both his part and VA's in 
developing the claims; of the need to provide any evidence in 
his possession pertinent to the claims; and of the pertinent 
regulation regarding the effective date of an evaluation and 
award of compensation.  See August 2004 Statement of the Case 
(SOC); August 2004 RO letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the effective date of a 
grant of service connection for bilateral hearing loss and 
tinnitus until after the rating decision that is the subject 
of this appeal.  Despite the inadequate notice provided to 
the veteran prior to the May 2003 rating decision, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision, and further finds that any 
error in not providing a single notice covering all content 
requirements was, at most, harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, 19 Vet. App. At 116; Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  The veteran was subsequently 
provided with content-complying notice concerning the 
effective date issue and given adequate opportunity to 
provide evidence and argument.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private, and VA medical records have been associated 
with the claims file, and the veteran was afforded an 
appropriate VA examination in connection with his claims.  
The veteran informed the RO that he had no new information or 
evidence to add.  See January 2005 letter.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An effective date prior to November 26, 2002 for the grant of 
service connection for bilateral hearing loss is denied.

An effective date prior to November 26, 2002 for the grant of 
service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


